Opinion by
Mr. Chief Justice Jones,
On August 21,1972, appellant, Pennsylvania Human Relations Commission (PHRC) filed a complaint charging appellee, United States Steel Corporation, American *561Bridge Division, Shiffler Works (U. S. Steel) with violation of Section 5 of the Pennsylvania Human Relations Act (the Act).1 Soon thereafter, appellant served upon appellee certain interrogatories relating to the charges in the aforesaid complaint. When appellee refused to answer these interrogatories, several demands for such answers were made by the Commission which were rejected by appellee. Finally, on March 21, 1973, PHRC filed a complaint in equity with the Commonwealth Court requesting that court to compel appellee’s compliance with appellant’s demand for answers to its interrogatories. Appellee then responded with preliminary objections, alleging: (1) that the complaint was defective in that (a) it was not made, signed and filed by a member of the Commission as required by Section 9 of the Act (43 P.S. §959), (b) it did not set forth the particulars of the unlawful practice as required by Section 9, and (c) it was issued without probable cause; and (2) that appellant had not exhausted its statutory remedies and, therefore, that equity did not lie.
The Commonwealth Court, in an opinion by President Judge Bowman, sustained appellee’s preliminary objections and dismissed appellant’s complaint, holding : (1) that the Commission’s self-initiated complaint was subject to the “particulars” requirement of Section 9 and that it was deficient in this regard; and (2) that equity jurisdiction was not appropriate in this case. Human Rel. Comm. v. U. S. Steel, 10 Pa. Commonwealth Ct. 408, 311 A.2d 170 (1973). Appellant then brought this appeal.
At the outset, it should be noted that appellant requests that we consider this matter as an action to enforce a lawful order of the PHRC under Section 10 of the Act (43 P.S. §960) in order to avoid the problem *562with equity jurisdiction which was confronted below. However, since the lower court based its decision alternatively on the inadequacy of the original PHRC complaint and on the inappropriateness of equity jurisdiction, we will suspend decision on the appellant’s requested mid-stream pleading amendment until our resolution of the former question.
Section 9 of the Act provides, inter alia, the following procedure for complaints relating to unlawful discrimination :
“Any individual claiming to be aggrieved by an alleged unlawful discriminatory practice may make, sign and file with the Commission a verified complaint, in writing, which shall state the name and address of the person, employer, labor organization or employment agency alleged to have committed the unlawful discriminatory practice complained of, and which shall set forth the particulars thereof and contain such other information as may be required by the Commission. The Commission upon its own initiative or the Attorney G-eneral may, in like manner, make, sign and file such complaint. Any employer whose employes, or some of them, hinder or threaten to hinder compliance with the provisions of this act may file with the Commission a verified complaint, asking for assistance by conciliation or other remedial action and, during such period of conciliation or other remedial action, no hearings, orders or other actions shall be taken by the Commission against such employer. . . .” Act of October 27, 1955, P. L. 744, §9, as amended, 43 P.S. §959 (Emphasis added). In its complaint served upon appellee on August 21, 1972, appellant made the following charge: “4. The Respondent has in the past and continues until the present time to maintain a discriminatory system of recruitment, hiring, training, employment, compensation, promotion, demotion, job assignment or placement, transfer, layoff, retention, referral, dismissal, rehire, retirement and pen*563sions, and has otherwise discriminated in the past and continues until the present time to discriminate regarding terms, conditions and privileges of employment because of sex, race and national origin. This pattern and practice of discrimination is in violation of the applicable provision of Section 5 of the Pennsylvania Human Relations Act, act of October 27, 1955, P.L. 744, as amended, 43 P.S. 951 et seq.” The present question is does this averment satisfy the requirement of Section 9 by “set [ting] forth the particulars” of “the unlawful discriminatory practice complained of?” In holding that it does not, the Commonwealth Court characterized the above quoted language as “a slightly expanded restatement of Section 5(a) of the Act and as such is a mere conclusion of law.” 10 Pa. Commonwealth Ct. at 413, 311 A.2d at 173. That court then concluded that this averment “is totally deficient in particularity by any standard, and advises U. S. Steel in no way by what means, methods, or circumstances it is charged with discrimination.” Id. Having studied the record, the statutory requirements, and the legal precedents relating to this matter, we believe that the Commonwealth Court was correct in its determination that the complaint did not satisfy the requirements of Section 9.
Appellant contends that its original complaint “clearly delineates the perimeters of the area of concern and thus sufficiently delineates the perimeters of the proposed investigation.” At the outset, we cannot accept this assertion. The averment in paragraph 4 of the PHRC’s complaint tells appellee little more than that it is charged with a violation of Section 5 of the Act. To say that such a statement “clearly delineates the perimeters of the area of concern” is misleading, if not erroneous. When the “perimeters” become as expansive as those involved here, their delineation is of little significance or aid to the party attempting to frame responsive pleadings. In addition, appellant’s *564assertion ignores the fact that Section 9 of the Act does not speak of the complaint merely “delineating] the perimeters of the area of concern” hut requires that the complaint “set forth the particulars” of the unlawful discriminatory practice complained of.” Whether or not Section 9 requires the allegation of such specific instance of discrimination, there can be no question that this section requires more particularity than that contained in appellant’s averment. To construe Section 9 to accommodate appellant’s position would render the relevant statutory language in question virtually meaningless. We will not adopt such a construction.
Appellant has relied heavily on a number of federal precedents to support its position. Primary among these are Local No. 104, Sh. Met. Wkrs. Int. Ass’n v. EEOC, 439 F.2d 237 (9th Cir. 1971), and Spartan Southwest, Inc. v. EEOC, 461 F.2d 1055 (10th Cir. 1972). We feel, however, that appellant’s reliance on those cases is misplaced as there exist several bases for distinguishing those cases from the situation before us.
Both Local 104 and Spartan dealt with the sufficiency of complaints filed under the federal Equal Employment Opportunities Act (Act of July 2, 1964, Pub. 1. 88-352, Title VII, §701 et seq., 42 U.S.C. §2000e el seq.), which required that the complaint “set forth the facts upon which it is based.” In addition to the semantical difference between the federal statute and the instant statute, the charges in both the above cases were more specific and limited than those involved in the present case. In Local 101}, the charge was limited to the discriminatory restriction on union membership of minority group members because of race or national origin. Spartan involved a series of separate charges, one of which was that the employer had restricted certain occupational categories to exclude Negroes, Spanish-speaking Americans, and Indians. While these charges may not be models of specificity, they clearly *565give the employer significantly better notice of the nature of the unlawful practice he had allegedly committed than do the charges presently before us. In addition, both the Local 104, and the Spartan courts emphasized the notice pleading system of the Federal Rules of Civil Procedure and thus felt restrained from requiring more particularity in pleading before federal administrative agencies than that which would suffice in the federal courts. 439 F.2d at 243; 461 F.2d at 1059. Contrastingly, this Commonwealth has a system of fact pleading which by its very name connotes particularity exceeding mere notice. See Pa. R. C. P. 1019. Thus, any attempt to analogize the federal court approach to the EEOC to our approach to the PHRC is destined to fail.
Appellant has also cited Pittsburgh Press Employment Advertising Discrimination Appeal, 4 Pa. Commonwealth Ct. 448, 287 A.2d 161 (1972), to support its position that the questioned averment satisfies the requirements of Section 9. We, however, agree with the court below that Pittsburgh Press is readily distinguishable since “[t]hat complaint . . . clearly pinpointed the particular action or activity alleged to be discriminatory, namely the employment advertisements of the newspaper carried under male or female columns.” 10 Pa. Commonwealth Ct. at 413, 311 A.2d at 173. Clearly, such is not the case here.
In the alternative, appellant suggests that it has the power to compel answers to interrogatories pursuant to its investigatory powers, regardless of the status of its complaint, and that we should therefore order appellee to answer the interrogatories on this basis. We find this theory equally untenable. Initially, because PHRC has chosen to proceed via complaint in this matter, the scope of its pure investigatory power is not properly in issue. Even beyond that problem, however, we have serious doubts regarding the appellant’s power to com*566pel answers to interrogatories in the absence of a proceeding initiated by a proper complaint. There is no question that the PHRC has the general authority and the duty under Section 9 to conduct investigations even in the absence of a properly-filed, legally-adequate complaint, provided there is “reason to believe” that an fin-lawful discriminatory practice has occurred prior to the commencement of such investigation. However, except in the case of investigatory hearings relating to racial problems under Section 8.1 (43 P.S. §458.1),2 the appellant’s arsenal of formal evidence-gathering powers, found in Section 7(g) (43 P.S. §957(g)), is usable only “where a complaint has been properly filed before the Commission.” We construe the requirement that the complaint be “properly filed” to implicitly require that the complaint be free of substantial defect. Thus, in view of our earlier conclusion that the instant charges are defective, the powers delineated in Section 7(g) do not apply here. Even if Section 7(g) were applicable in the present context, there is the further problem that the power to compel answers to interrogatories is not included among those enumerated in that section. However, we express no opinion at this time as to the PHRC’s interrogatory power, or lack thereof, in a proceeding initiated by a complaint conforming to the requirements of Section 9.
The foregoing resolution of these issues in concurrence with the decision below renders consideration of the matters relating to the propriety of equity jurisdiction academic and unnecessary. Accordingly, we affirm the decision of the Commonwealth Court, sustaining ap*567pellee’s preliminary objections to the appellant’s complaint.
Decree affirmed. Each, party to pay own costs.
Mr. Justice Manderino dissents.

 Act of October 27, 1955, P. I/. 744, as amended, 43 P.S. §951 et seq. (Supp. 1973).


 While the present complaint contains allegations of racial discrimination, its inclusion of allegations of virtually every other type of discrimination gives no indication that the alleged discriminatory activity giving rise to this proceeding is of the peculiarly racial nature to which Section 8,1 seems to speak.